Shiras, J.
The hill in this cause was filed by complainants for the purpose of reforming a policy of insurance, issued by the defendant company in the name of H. Eyler, upon an elevator building and other property situated in Benton county^ Iowa; the property having been destroyed by fire. G. G. Abraham, who is named in the policy as a mortgagee, assigned the policy and his interest in the contract of insurance to complainants, Avho brought an action at law against the company, averring therein that the interest contracted to he covered by the insurance was *725that of Abraham, who was the real owner of the properly, and that the company knew snob fact, and issued the policy to cover such interest. On demurrer it was held that to sustain the action at law it was necessary to procure a reformation of the contract, and that action was continued for the pur]lose of enabling complainants to’ file a bill in equity for that purpose. The proceeding now before the court is instituted for that purpose, and to the bill as filed defendant demurs on several grounds, the first of which is that it appears from the bill that the complainants, who are citizens of Illinois, are suing as the assignees of Abraham, who is a citizen of Iowa, under the laws of which state the defendant company was incorporated; and that, as Abraham could not bring this suit in tlie federal court, being a citizen of the same state as dofondaut, neither can complainants, as transferees of the policy. If this proceeding was an independent suit, having no relation to the action at law, the point made would have merit. The proceeding, however, is a dependency of the law action, as is held in Abraham, v. Insurance Co., post, 731, and, being auxiliary thereto, the jurisdiction is sustainable if the court 1ms jurisdiction of the law action. Krippendorf v. Hyde, 110 U. S. 276, 4 Sup. Ct. Rep. 27. Tlie law action was brought in the state court, in 1884, and was removed by the defendant under the local prejudice clause of the statute. While it is true that under the provisions of the act of 1875 tlie action could not iiave been originally brought in the federal court, yet it is no less true that, when brought in a state court, it was removable into the United States court, for the reason that the restriction applicable to original suits by indorsees or assignees is not applicable in cases brought originally in state courts, and removed thence to a federal court. Claflin v. Ins. Co., 110 U. S. 81, 3 Sup. Ct. Rep. 507. Jurisdiction, therefore, existing of the action at law, all auxiliary or dependent proceedings necessary to the full and final hearing and disposition of that action are sustainable in the federal court, without regard to the citizenship of the parties.
The second ground of demurrer is that by the provisions of the'policy no suit or action thereon can bo maintained unless brought within six months from the happening of the loss, and that the lapse of time is therefore a bar to the proceeding. The action at law was brought within the time limited, and this provision is not a bar to that action. The present proceeding is in aid thereof, in the same sense that invoking the action of the court in granting commissions for taking testimony is merely a proceeding in aid of the law action. The filing of the hill for tho purpose of perfecting the evidence to be used on the trial of the law action is not the bringing of a suit upon the policy, within the true meaning and intent of the clause in question. The lapse of time can no more tie relied on to bar this proceeding than it could be relied on to prevent taking testimony by commission ill aid of the law action. The demurrer is therefore overruled, and leave granted to defendant to answer the bill by the April rule-day.